Order, Supreme Court, New York County (Walter M. Schackman, J.), entered on August 30, 1990, which, inter alia, granted the plaintiff exclusive possession of the marital apartment, pendente lite, unanimously affirmed, without costs.
The IAS court’s finding that an award of exclusive possession to plaintiff was necessary to protect the best interests of the child of the marriage was based on the presence of extreme domestic strife caused by defendant’s repeated physical and verbal attacks on plaintiff (Delli Venneri v Delli Venneri, 120 AD2d 238). Although plaintiff’s hearing testimony was contradicted in part by defendant, we find that the record contains sufficient credible evidence to justify an award of temporary exclusive possession to plaintiff, and provides no basis for any interference with the court’s sound exercise of its discretion based upon its evaluation of the testimony before it. The remedy here is a speedy trial. Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.